DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 8, 12, 15, 19-20, 29-32, and 34-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that previous rejections in view of the Tran reference have relied upon an embodiment that did not require the electrodes to be touched by an opposite limb to obtain ECG signals. However, in light of the new claims submitted by Applicant, this embodiment disclosed in col. 74 is now relied upon, which constitutes new grounds for rejection.
With respect to priority, Applicant has not provided any disclosure that ties the possibility of SPO2 sensors in future work to the claimed atrial fibrillation detection. This is not sufficient evidence that Applicant is entitled the earlier filing date. As stated previously: The disclosure of the prior-filed application, Application No. 61/992,178 and 61/026,517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications listed do not provide description of ECG sensors, oxygen saturation or algorithms/flowchart/pseudocode describing arrhythmia detection, and/or fall detection. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/992,178 and 61/026,517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications listed do not provide description of ECG sensors, oxygen saturation or algorithms/flowchart/pseudocode describing arrhythmia detection, and/or fall detection. 
Although Applicant states that support for all of these features is found in pages 2-5 and 7 of priority application No. 61/992,178 and page 2 of priority application No. 61/026,517, however, this is not sufficient. The ‘178 application discloses a light sensor on p. 7 but this is not equivalent to the claimed oxygen saturation detection. On pp. 4-5, the Figures depict heart rate, but this is not equivalent to ECG sensors or electrodes. There is no discussion of detecting arrhythmias, nor particularly atrial fibrillation. While it does provide support for incorporation of an accelerometer, there does not appear to be corresponding disclosure of fall detection. The ‘517 application discloses a wearable device comprising an LED that blinks with detected heart rate and is potentially synchronized with an AED to provide CPR guidance. In the ‘517 application on p. 2, it states that “more advanced units may include an alarm, blood pressure, and SPO2,” which is not a disclosure of any algorithm or detection sensor and instead suggests what a future invention may comprise. There is one mention of atrial fibrillation, the statement: “I use pulse readings for Bio feedback when I’m in A-fib.” This does not comprise description of ECG sensors, accelerometers, oxygen saturation or algorithms/flowchart/pseudocode describing arrhythmia detection, and/or fall detection
Please see MPEP § 2161.01 for additional guidance on adequate written description for computer-implemented functional claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 29-32, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran; in view of Wiesel (U.S. Patent Application Publication No. 2015/0065891) hereinafter referred to as Wiesel.
Regarding claim 1, Tran teaches a wrist-wearable device configured to be worn by a user (referred to by Tran as the patient, element 30), the wrist-wearable device (col. 12, lines 35-end) comprising: 
electrodes configured to contact the user at respective locations on the user (col. 74, lines 3-14); 
a detection circuit configured to detect an electrocardiogram (ECG) of a user by analyzing data obtained via the electrodes (col. 12, line 39, col. 74, lines 3-14); 
an oxygen saturation sensor configured to detect an oxygen saturation level of the user's blood (col. 12, line 51 and col. 50 line 60-end); 
a heart rate sensor configured to detect a heart rate of the user (col. 77, lines 45-46 for a piezoelectric transducer, and this may be performed by either the pulse oximeter or ECG as noted in col. 1, lines 45, and 55-56, col. 13, lines 11-23, etc.); 
a processor configured to detect arrhythmia by analyzing ECG of the user (col. 101, lines 50-67 and col. 102, lines 1-9);
a display (Fig. 6A, element 1382, col. 51, lines 35-39) configured to visually output a first signal indicating the oxygen saturation level (col. 50, lines 49-end and col. 6, lines 58-59 and col. 13, line 40) and a second signal indicating the heart rate (as cited for oxygen saturation and col. 40, lines 1-5, etc. all of the monitored physiological data is explicitly used with the display and optional software applications); 
a housing configured to connect to a wrist band (Fig. 6A, col. 48, lines 25-37); and 
a transceiver configured to transmit a fourth signal to an external device, the fourth signal indicating a condition of the user (col. 4, lines 55-end and col. 5, lines 1-9); 
an accelerometer configured to detect an acceleration of the wrist-wearable device (col. 39, lines 32-37); and 
a location service circuit configured to identify a location of the wrist-wearable device (col. 3, lines 26-29, col. 6, lines 10-12, etc.).
Tran further discusses broadly detecting arrhythmias using ECG data (Fig. 21, col. 101, lines 50-67 and col. 102, lines 1-9) and sending a signal to a display that an arrhythmia is occurring (Fig. 21, col. 101, lines 50-67 and col. 102, lines 1-9, and col. 21, lines 18-26, as noted above all of the monitored physiological data is explicitly used with the display and optional software applications).
However, Tran does not specifically discuss detecting atrial fibrillation using ECG.
Attention is brought to the Wiesel reference, art in the same technical field, which teaches an arm worn device comprising electrodes, and analyzing ECG data to detect atrial fibrillation (Fig. 1, ¶[0021]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ECG analysis algorithms of Tran to include atrial fibrillation detection, as taught by Wiesel, because “[a]trial fibrillation is one of the most common arrythmias needing medical attention,” and automatic detection, as taught by Wiesel, aligns with patient goals for periodic pulse monitoring conveniently for the patient, and avoids serious complications such as stroke (Wiesel ¶[0008], ¶[0010]).
Regarding claim 12, the claim is directed to substantially the same subject matter as claim 1 and is rejected under substantially the same potions of Tran and Wiesel.
Regarding claim 29, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the location service circuit comprises a Global Positioning System (GPS) device configured to receive GPS signals from a GPS network and to identify the location of the wrist-wearable device based on the GPS signals (col. 12, lines 63-end).
Regarding claim 30, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 1.
Tran as modified, further teaches wherein the condition of the user indicated by the fourth signal comprises the ECG, that the user is experiencing atrial fibrillation, the oxygen saturation level, the heart rate, the acceleration of the wrist-wearable device, and the location of the wrist-wearable device (Tran col. 12, lines 35-end, col. 13, lines 1-10, Wiesel Fig. 1).
Regarding claim 31, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the external device comprises a computer or a mobile phone (col. 1, lines 55-60, col. 10, lines 1-6, col. 121, lines 54-end).
Regarding claim 32, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 1.
Tran as modified further teaches wherein the transceiver is further configured to transmit a fifth signal indicating that the user is experiencing atrial fibrillation (Tran col. 42, lines 28-42) and the location of the wrist-wearable device at the time that the user is experiencing atrial fibrillation (Tran col. 39, lines 51-56, Wiesel Fig. 1).
Regarding claim 34, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the wrist-wearable device is a watch (Fig. 6A).
Regarding claim 35, Tran, as modified by Wiesel, teaches a system comprising: the wrist-wearable device of claim 1 (see rejection of claim 1); and the external device (Tran: col. 1, lines 51-60 e.g.).
Regarding claim 36-37 and 40, the claims are directed to substantially the same subject matter as claims 13, 29, and 34, and are rejected under substantially the same sections of Tran and Wiesel.
Regarding claim 38, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 36.
Tran teaches further comprising: a processor configured to: 
detect a fall of the user based on the acceleration (col. 47, lines 37-54 one example, also col. 76, lines 1-7), wherein the second signal indicates the location of the wrist-wearable device at the time of the fall  (col. 39, lines 51-56).
Regarding claim 39, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 12.
Tran further teaches further comprising: memory storing data indicative of the ECG (col. 39, lines 17-23, e.g.).
Regarding claims 41-42, Tran, as modified by Wiesel, teaches the wrist-wearable device of claims 1/12.
Tran further teaches wherein the electrodes are in contact with two limbs of the user when the data is obtained via the electrodes (col. 74, lines 3-14, each arm is in contact during this measurement).
Claim(s) 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Wiesel as applied to claims 1 and 12 above, and further in view of Johnson et al. (U.S. Patent Application Publication No. 2016/0128626,) hereinafter referred to as Johnson.
Regarding claim 5, Tran, as modified by Wiesel, teaches the wrist-wearable device of claim 1.
Tran does not teach output device configured to output a fifth signal that guides a rescuer in performing cardiopulmonary resuscitation (CPR) on a patient.
Attention is brought to the Johnson reference, which teaches a wrist-wearable monitoring device and system including sensors that monitor a user (referred to as rescuer in Johnson) wearing the device (¶[0017], comprising: an output device configured to output a fourth signal that guides the user in performing cardiopulmonary resuscitation (CPR) (feedback ¶[0070], ¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrist-wearable device of Tran to include a CPR coaching system, as taught by Johnson, because it improves CPR performed by the wearer, including implementations on consumer wearables such as fitness bands (Johnson, ¶[0107]).
Regarding claim 6, Tran, as modified by Wiesel and Johnson, teaches the wrist-wearable device of claim 5.
Johnson further teaches wherein the fifth signal is a timed auditory or visual signal associated with administering chest compressions to the patient (¶[0094]).
Regarding claims 19-20, the claims are directed to substantially the same subject matter as claims 5-6 and are rejected under substantially the same sections of Tran, Wiesel, and Johnson.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Wiesel as applied to claims 1 and 12 above, and further in view of Centen et al. (U.S. Patent Application Publication No. 2008/0171311,) hereinafter referred to as Centen.
Regarding claims 8 and 15, Tran, as modified by Wiesel, teaches the wrist-wearable device of claims 1 and 12.
Tran further teaches memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
determining that the acceleration is indicative of a fall (col. 47, lines 37-54 one example, also col. 76, lines 1-7).
Tran does not teach communicating a signal indicating the location of a nearby defibrillator.
Attention is brought to the Centen reference, which teaches a wrist-wearable system for use during resuscitation, including determining a location of a defibrillator (¶[0132] base unit comprising defibrillator) within a distance of the location of the wrist-wearable device (¶[0129] within communication distance), and wherein the transceiver is further configured to transmit a fourth signal indicating the location of the defibrillator (¶[0130] base unit location).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrist-worn monitor of Tran to include a communication with a nearby defibrillator in case of emergency, because it improves outcomes in out-of-hospital cardiac events, which can comprise the difference between survival and death for a significant at-risk population (Centen ¶¶[0003-0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




/A.L.S/           Examiner, Art Unit 3792               

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792